9 November2007 TSX: QC AMEX/AIM:QCC Change of Office Address Vancouver, British Columbia– Quest Capital Corp. announces that effective today, their Vancouver office has moved to 550 Burrard Street, Suite 1028, Bentall 5, Box 61, Vancouver, BC V6C 2B5. About Quest Quest Capital Corp. is an asset backed lender that focuses on providing financial services, specifically mortgages and bridge loans. Quest’s primary expertise is providing asset backed loans to companies in real estate, manufacturing and resource sectors. Quest complements its lending business by providing corporate finance services through its wholly owned subsidiary, Quest Securities Corporation. For more information about Quest, please visit our website (www.questcapcorp.com) or contact: Contact in Canada Contacts in London A.MurraySinclair, Managing Director Tel:(604) 68-QUEST (604) 687-8378 Toll free:(800) 318-3094 AIM NOMAD: Canaccord Adams Limited Tel: +44 20 7050 6500 Erin Needra Robert Finlay QUEST CAPITAL CORP. Vancouver:Suite 1028, 550 Burrard Street, Box 61, Vancouver, BC, Canada V6C 2B5 • Tel:604-687-8378 • Toll Free:800-318-3094 • Fax: 604-682-3941 Toronto:77 King Street West, PO Box 157, Suite 3110, Royal Trust Tower, Toronto-Dominion Centre, Toronto, ON, Canada M5K 1H1 • Tel:416-367-8383 • Fax: 416-367-4624 Calgary:200 Barclay Parade Southwest, Suite 227, Calgary, AL T2P 4R5•Tel: 403 264-9672 •Fax: 403 269-3614
